 RETAIL CLERKS UNION, LOCAL 770, AFL-CIO, ETC.3077.By discriminating in regard to the hire and tenure of employment of EvelynBurrows, Cameron Cotton, Esther Dudley, Leon Lyon,Lester Sleight,David Wenner,and Kenneth Wensel,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and(1) of the Act.8.The Respondent has not violated Section 8 (a) (3) and(1) of the Act as allegedin the complaint with respect to Donald Ellis,Rodney Kromer,and Kenneth Rouns-ville, or in any other manner not specifically found herein.[Recommended Order omitted from publication.]Retail Clerks Union,Local770,AFL-CIO,and Retail ClerksInternationalAssociation,AFL-CIOandFood EmployersCouncil, Inc.RetailClerksUnion,Local770,AFL-CIO,and Retail ClerksInternational Association,AFL-CIOandUnited States Hard-ware & Paper Co. and WescoMerchandise Co.Cases Nos.21-CC-280 and 21-CC-287.December 9, 1963SUPPLEMENTAL DECISION AND ORDEROn June 27, 1960, the Board issued its Decision and Order in theabove-entitled case' in which it found that Retail Clerks Union,Local 770, AFL-CIO, referred to herein as Retail Clerks or Local770, had violated Section 8(b) (4) (A) and (B) of the Actin effectbefore the 1959 amendments 2Thereafter, Local 770 petitioned the United States Court of Appealsfor the District of Columbia to review and set aside the Board's Order,and the Board filed a cross-petition seeking enforcement of its Order.On July 6, 1961, the court affirmed, as modified in part, the Board'sfinding as to a violation of Section 8(b) (4) (B), set aside the find-ing as to a violation of Section 8 (b) (4) (A), and remanded the case"for further findings and conclusions with a view to clarification ofthe Board's disposition of the matter." 3On August 23, 1961, thecourt denied a petition for rehearing filed by U.S. Hardware andWesco, Charging Parties.Thereafter at the Board's request, the parties filed briefs relatingto the issues presented by the court's remand.The Board also heldoral argument at which all parties appeared and participated.The Board has considered the entire record in the case, includingthe oral argument and briefs on remand, and finds as follows :1127 NLRB 1522.a The language of Section8(b) (4) (A)which is pertinent in this proceeding now appearsas part of Section 8(b) (4) (B).s Retasl Clerks Union Local 770, Retail Clerks International As.soctation,AFL-CIO(United StatesHardwareand Paper Company, et al.) v. N.L R.B.,296 F. 2d 368(C.A.D.C.).145 NLRB No. 33. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts involved in the case are set forth in the opinions of theBoard and the court; they need not be repeated at length here.' Thecourt in directing the remand asked the Board (1) to clarify its rea-sons for finding that an object of the strikes was to force the marketowners to cease doing business with the "rack-jobbers," and (2) toexplain more clearly the impact of the subcontracting clause on thematter.The court, however, did determine that the cease-handling-products clause in Section 8(b) (4) (A) did not apply to the businessof the Charging Parties because they were jobbers and not producers,processors, or manufacturers; as to jobbers, the court said, only thecease-doing-business clause would apply.The court also decided thatthe cease-and-desist order was too broad and that it should be modifiedto correspond to the violations actually found to have been committed.The Board did not seek Supreme Court review of the remand, butaccepted it.Without necessarily acquiescing in all views expressedby the court, particularly those pertaining to the interpretation ofthe cease-handling-products clause in Section 8(b) (4) (A), the Boardaccepts them as the law of this case.' In that spirit we decide thecase on remand.a.Object of the st7~ikesA strike may have a number of objects.' Some may be ultimate,'others alternative,8 conditional,9 or immediate.1°However denomi-nated-ultimate, alternative, conditional, or immediate-if the objectis proscribed by statute, a strike to achieve it is unlawful." In thesame case there may be both lawful and unlawful objectives.Forexample, the ultimate objective of a strike may be, not to bring abouta cessation of business between the primary and secondary employers,but in fact to increase it, so as to increase the employment oppor-tunities of the union-represented employees.The immediate objec-4For a furtherand more detailed analysisof the background of the presentdispute seeRetail Clerks International Association,AFL-CIO, etc.,Local 770,AFL-CIO(Food Em-ployers Council,Inc.),125 NLRB984, the jurisdictional dispute decision involving thesame parties.5H. N. Thayer Company,115 NLRB 1591, 1595.OInternational Longshoremen'sAssociation,AFL-CIO; etat(The Board of HarborCommissioners),137 NLRB 1178, 1184.1N.L.R.B. v. UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefitting Industryof the UnitedStates andCanada, AFL-CIO, Local No. 12(PhoenixUrban Corp.and Boston Gas Co.),320 F. 2d 250 (C.A. 1), enfg. 137 NLRB 1299.8 Local No. 5,United Assn.of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States andCanada, AFL-CIO (VenneriCo) v N L R B.,321 F. 2d 366 (C A.D C.),enfg as modified137 NLRB 828;N.L R B v Bangor BuildingTrades Council(Davison Const.Co.), 278 F. 2d287 (C A. 1),enfg. as modified 123NLRB 484.9Local 47, International Brotherhood of Teamsters,etc (Texas Industries,inc ),112NLRB 923, 925,enfd.234 F. 2d 296(C.A. 5).10N.L R.B. v UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefittingIndustry of the United States andCanada, AFL-CIO, LocalNo. 12, supra;United Steelworkers of America,AFL-CIO (Tennessee Coal & Iron Division of the UnitedStates Steel Corporation),127 NLRB 823,enfd. as modified 294 F. 2d 256(C.A.D.C.).11See cases cited in footnotes 7, 8, 9, and 10,supra. RETAIL CLERKS UNION, LOCAL 7 7 0, AFL-CIO, ETC.309five, however, may be to cause a cessation of business between thetwo employers, as a means of exerting pressure to achieve the ultimateobject.12If the strike has such an immediate objective, it is unlawful."For, as the Supreme Court has noted, Section 8(b) (4) forbids certainconduct which has "an" object that is proscribed, even though thesame conduct may have other objects whch are not proscribed.14Further, it is immaterial that the striking union seeks to achieve apartial rather than a complete cessation of business with any otherperson.t5In the light of these principles we analyze the facts of this case.The markets had contracted with "rack-jobbers" for the purchase ofcertain nonfood or specialty items, the "rack-jobbers" to furnish notonly the merchandise, but also certain services in connection with itsdisplay.Thus, employees of the "rack-jobbers" not only deliveredthe merchandise to the stores, but they also arranged it on the storeshelves, and rotated, replenished, and cleaned the displays.Afterexperiencing difficulties at the hands of market clerks who, in someareas, prevented the employees of "rack-jobbers" from performingtheir services in the stores, representatives of the "rack-jobbers" meton a number of occasions with representatives of both Respondents inan effort to resolve the difficulties.The union representatives tookthe firm position at these meetings that all work in the stores involv-ing stocking, shelving, dusting, and displaying items sold by the "rack-jobbers" would have to be done by employees represented by the Re-tail Clerks.The union representatives asked that the "rack-jobbers"sign collective-bargaining contracts covering employees of the "rack-jobbers" doing such work.As these employees were represented bythe Teamsters, which declined to relinquish jurisdiction of them, theemployers refused.-LocalNo 5, UnitedAssn.of Journeymenand Apprentices of the Plumbing and PipeFitting Industryof the United States and Canada,AFL-CIO v. NL.R.B., supra;BernardL Alpert v.Local1066,Intonational Longshoremen'sAssn. etat,166 F Supp. 22(D C mass) (Aldrich, D J.).13N L R B v. UnitedAssociationof Journeymenand Apprentices of the Plumbing andPipefittingIndustryof the United States and Canada,AFL-CIO, LocalNo. 12, supra;Local No.5,UnitedAssnof Journeymenand Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO v. N L.R B , supra; Inter-national Longshoremen'sAssociation,AFL-CIO;etal.(The BoaidofHarbor Com-missioners),supra11 "ItIs not necessaryto find that the sole object of the strike was that of forcing thecontractor to terminate the subcontractor's contract "N 7, R B v. DenverBuilding andConstruction Trades Council,et al (Gould & Preisner),341 U S 675, 689.15Local 8, International Brotherhood of ElectricalWorkers, AFL-CIO (New York Tele-phone Company),140 NLRB 729;Bernard L.Alpert v.Local 1066,ILA, et al., supra;N.L.RB. v. Local294, International Brotherhood of Teamsters,etc.(BondedFreight-ways),273 F. 2d696 (C.A.2) ;Retail Fruit&Vegetable Clerks Union,Local 1017, et al.(Retail Grocers Association of San Francisco)(Crystal Palace)v.N L R B ,249 F. 2d591, 595(C.A.9) ; Highway Truck Driversand Helpers,Local 107,InternationalBrother-hood of Teamsters, etc.,Independent(E A. Gallagher& Sons),131 NLRB925, 931, enfd.302 F 2d 897 (C.A.D.C)- 310DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Retail Clerks wanted to represent employees doing the in-storedisplays of merchandise sold by the "rack-jobbers."Unable to per-suade the "rack-jobbers" to sign collective- bargaining contracts cover-ing employees performing display and stock work inside the stores,the Retail Clerks induced its members working for the markets tocease work unless the "rack-jobber" merchandise was removed fromsale or the work of the "rack-jobber" employees was redone by thestore clerks whom it already represented. In view of the ultimatumof the Retail Clerks, the stores were faced with the following alterna-Iives : (1) stop selling the merchandise furnished by the "rack-jobbers"which would mean a complete cessation of business with them; (2)un-do and then re-do the work performed by the employees of the"rack-jobbers" in the stores-this might be, as it was, a temporaryexpedient, but since it involved increased costs would likely result ina more radical change in method of operation; (3) change the termsof purchase so that the "rack-jobbers" would stop selling in-storeservices as well as merchandise, the in-store work being thereafter per-formed by the store's own employees; or (4) impose pressure on the"rack-jobbers" to recognize and bargain with the Retail Clerks.Thefirst and third of these alternatives would immediately result in acomplete or partial cessation of business between the stores and the"rack-jobbers"; the second alternative would probably also end in acessation of business or at least in a material change in the method ofdoing business with the "rack-jobbers." 16Of course, the Respondentsdid not present the market operators with a statement setting forththe above as objects of the work stoppages which they had induced.But one or another of these alternatives was the only practical orrealistic way by which the market operators could have terminatedthe strikes.Respondents were no doubt just as aware as the marketoperators of these alternatives and may reasonably be held to haveintended that one or another would result.The court in its opinion stated that from the factual viewpoint, itwould appear unrealistic "at least as a first impression" that the RetailClerks sought to force the market operators to cease doing businesswith the "rack-jobbers," because the striking clerks wanted to handlethe latter's merchandise.It is no doubt true that the retail Clerkswanted the display work for its members.But unable to persuadethe "rack-jobbers" to such action, the Retail Clerks resorted to thepressure tactic of a strike.By striking the markets, it sought im-mediately to bring about a stoppage of business as previously con-ducted between the markets and the "rack-jobbers."To end thestrike, the "rack-jobbers" could sign a bargaining agreement with theRetail Clerks or the markets could cease partially or entirely doing16 The Board found, andthe courtagreed,that the strike for the fourth objective wasviolative of Section 8(b) (4) (B). RETAIL CLERKS UNION, LOCAL 770, AFL-CIO, ETC.311business with the "rack-jobbers."Such a stoppage of business withthe "rack-jobbers" would have forced the markets to make other ar-rangements more satisfactory to the Retail Clerks for the purchaseor racking of merchandise of the type previously received from the"rack-jobbers."The cessation of business, partial or total, between"rack-jobbers" and markets was thus not a hope or expectation or theside effect of legitimate strike action, but the very way by which theRetail Clerks expected to achieve its ultimate and preferred objec-tive of more work for its members.Accordingly, we find that "an object" of the strike action inducedby the Retail Clerks was to force or require the market operators par-tially or completely to cease doing business with the "rack-jobbers."b.The subcontracting clauseThe court said inRetail Clerks Union Local 770, Retail ClerksInternational Association, AFL-CIO (United States Hardware andPaper Company, et al.) v. N.L.R.B.,296 F. 2d 368, 373 (C.A.D.C) :The question here, then, is whether the employees had a right toenforce their work rights when they had a bargaining agreementrespecting the terms and conditions of the work, absent a specificprovision respecting subcontracting It seems clear to us theydid have such a right. . . . We think employees, even absent aspecific anti-subcontracting provision, could enforce their right tothe work contemplated by a bargaining agreement. The difficultywith the Union's position is not with its rights under a simplework protection clause. Its trouble is . . . that it does not havesuch a simple provision; it has a potent "except" clause in itscontract . . . .While the Board is reconsidering upon remandthe "cease doing business" point, it should also make clear itsconclusions, and the reasons therefor, in respect to the effect ofthis subcontracting clause on the matter.The court said in its decision that sections B and C of article Imust be read together and that as so read the "except" clause in sectionC indicates clearly that the employers may subcontract work to an-other employer if the latter has a collective-bargaining agreement withthe Retail Clerks. Since the court's decision the Board has consideredthe legality of this subcontracting clause in another case involvingthe same Respondent (among others) but a different employer. TheBoard held in that case that the subcontracting clause goes beyondprotecting work of the employees in the unit since it permits sub-contracting only to employers having bargaining contracts with theRetail Clerks and is therefore unlawful under Section 8(e) of the 312DECISIONSOF NATIONALLABOR RELATIONS BOARDAct as amended in 1959.14Although in this case there is no questionof the legality of the subcontracting clauses, since the Act prior tothe 1959 amendments did not contain the equivalent of present Sec-tion 8 (e), the analysis of the subcontracting clause made by the Boardin theFritocase is equally applicable here.Sections B and C ofarticle I are not intended to preserve for employees in the bargainingunit the work they are presently doing.Rather its purpose is to pro-tect the Union's jurisdictional claims."Thus, if the "rack-jobbers"had recognized the Retail Clerks as the representative of employeeshandling the displays, there would have been full compliance withthe clauses, although the clerks working in the markets would notthereby have had more work.Moreover, as applied to the presentdispute, the Retail Clerks was not trying to retain for its memberswork which they were then performing. The clerks have never per-formed the specific work of the "rack-jobbers" display employees.The latter had not reduced the work formerly performed by theclerks by one iota.The Retail Clerks was thus trying to add to,and not preserve, the existing work of its members.As applied,no-subcontracting clauses such as here involved are not traditionalwork preservationclauses.19They are not therefore the kind ofclauses the enforcement of which-as the court saw it-would con-stitute primary activity outside the reach of Section 8 (b) (4)."Accordingly, we find that by inducing employees of the Boy's andHughes markets to engage in a work stoppage with an immediateobject of causing the markets to cease doing business with the "rack-jobbers," Local 770 violated Section 8(b) (4) (A) of the Act.ORDERIn accordance with the court's decision, section 1(a) of the Orderis deleted and the following substituted :17Retail Clerks Union, Local 770; et at(The Frito Company, Western Division),138NLRB 244, 247'8Butehers'Union Local563,AmalgamatedMeat Cuttersand ButcherWorkmen ofNorth America,AFL-CIO(Huntington Meat Packing Company, d/b/a OxfordMeat Co ),134 NLRB 13610Local282,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Precon Trucking Corp, et at),139 NLRB 1077."Respondentscontend that the purposeof article I, C, 1, is to assure that anyone whoperforms bargaining unit work must enjoy terms and conditions which do not underminethe standards of bargaining unit employees.Neither thelanguage of the subcontractingarticle northe evidencesupports this construction.At no timedid Respondents indicatethat theirdispute withthe "rack-jobbers"could be settled bythe lattermeeting the termsand conditions of employmentwhich thestore clerks enjoyed ; infact, thereis no evidencethatworking conditionsfor "rack-jobber"employees were inferior to those for storeclerks orthat the formerwere undermining those of thelatter.Local770 was explicitin its demands,itwantedeither that the displaywork be given to the store clerks whomit then represented,or that the "rack-jobbers"sign a bargaining agreement recognizingLocal 770as the representative of the displayemployees.Local 770 wasconcerned withthe rights of representation,and only incidentally, if at all, with working conditions ofemployees. RETAIL CLERKS UNION, LOCAL 7 7 0, AFL-CIO, ETC.3131.Cease and desist from :(a)Engaging in, or inducing or encouraging the employees ofBoy's Market, Hughes Market, or other food market employers whoare members of Food Employers Council, Inc., to engage in, a strikeor concerted refusal in the course of their employment to use, handle,or work on any goods,articles,materials,or commodities,or to performany services for their employers,where an object thereof is to forceor require such employers to cease doing business with United StatesHardware & Paper,Co., Wesco Merchandise Co., or any other distribu-tors, suppliers,and "rack-jobbers"whose employees perform serviceson the premises of the food markets; or to force or require UnitedStatesHardware&Paper Co. to recognize or bargain with RetailClerks Union, Local 770, AFL-CIO, as the representative of its em-ployees unless such labor organization has been certified as the repre-sentative of such employees under the provisions of Section 9 of theAct.MEMBER BROWN, concurring :I concur with my colleagues in holding that the disputed subcon-tract provision is not a work protection clause valid under the Act andI also agree that the Respondent's strike had a cease-doing-businessobject within Section 8(b) (4) (A).MEMBERS FANNING and JENKINS took no part in the considerationof the above Supplemental Decision and Order.ORDEROn December 9, 1963, the Board issued a Supplemental Decisionand Order,'in the above-entitled proceeding,in which,pursuant tothe remand of the Court of Appealsfor the Districtof ColumbiaCircuit, 296 F. 2d 368, it clarified and explicated certain findings madein its original Decision and Order.2On January7, 1964, attorneysfor Respondent RetailClerks Union,Local 770, AFL-CIO,and for Retail Clerks International Associa-tion,AFL-CIO,which is no longer a Respondent in this proceeding,filed a motion to modify Supplemental Decision.By letter datedJanuary 13, the Respondent was advised that its motion to modifyhad been rejected because it had been untimely submitted under Sec-tion 102.48 of the Board'sRules and Regulations.On January 14,Respondent resubmitted its motion to modify,together with a motionto permit its filing.Thereafter, the ChargingParties,United States Hardware & PaperCo. and Wesco Merchandise Co., in Case No. 21-CC-287,and Food1145 NLRB 3072127 NLRB 1522. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployers Council, Inc., in Case No. 21-CC-280, filed memorandumsin opposition to the Respondent's motion to modify. Food EmployersCouncil, Inc., also filed opposition to Respondent's motion to permitfiling of its motion to modify.On February 13, telegraphic state-ments in the nature ofanaicus curiaepresentations and in support ofthe Respondent Union's motion were filed by Retail Clerks Locals324114281 and 1442, with requests for leave to file; 'and on February 14,Retail Clerks Local 1167 joined in the requests.On February 25, theCharging Party, Food Employers Council, Inc., filed a supplementalmemorandum in opposition to the motion to modify.The Board, by delegation to a panel, has decided to accept Re-spondent's motion to modify, despite its untimeliness, because it findsmerit in the substance of the motion, and therefore recognizes that thecourt must be apprised of the basis upon which it has decided thequestions posed in the court's remand.In its remand, the court requested the Board to make clear its con-clusions and the reasons therefor, in respect to the effect of the sub-contracting clause contained in article IC3 of the Clerks-CouncilAgreement for the period 1958-61 on the right of the Respondent toprotect its claimed work jurisdiction. In its discussion of the subcon-tracting clause, the Board first said that sections B and C of article Iare not intended to preserve for employees in the bargaining unit thework they are presently doing, but that its purpose was rather toprotect the Union's jurisdictional claims.However, the Board there-upon went beyond what was strictly necessary for the purposes of thecourt's remand and included certain language which it now recognizesto bedicta,and which, in order to remove possible misunderstandingas to its meaning, it agrees should be deleted from its SupplementalDecision and Order.'Accordingly,IT IS HEREBY ORDEREDthat the motion of Respondent Retail ClerksUnion, Local 770, AFL-CIO, to modify the Supplemental Decisionpursuant to the remand of the court be, and it hereby is, granted.IT IS FURTHERORDEREDthat the Supplemental Decision and Orderof December 9, 1963, be, and it hereby is, modified by deleting thefollowing language on page 312, including footnotes 19 and 20:Moreover,as applied to thepresentdispute, the Retail Clerkswas not trying to retainfor its memberswork which they werethen performing.The clerks have never performed the specificwork of the "rack-jobbers" display employees.The latter had3In Member Leedom's opinion,no sufficient reason has been shown why the language inissue should be deleted.Accordingly,be would deny the motion and dissents from theBoard's contrary action. ARENA LOUNGE, INC.315not reduced the work formerly performed by the clerks by oneiota.The Retail Clerks was thus trying to add to, and not pre-serve, the existing work of its members.As applied, no-subcontracting clauses such as here involved are not traditionalwork preservationclauses.19They are not therefore the kind ofclauses the enforcement of which-as the court saw it-wouldconstitute primary activity outside the reach of Section 8 (b) (4) 20IT IS FURTHERORDEREDthat the Supplemental Decision and Order,as printed, shall appear as hereby modified.Arena Lounge, Inc.andChicago Federation of Musicians, LocalNo. 10,Barney Richards,H. Leo Nye,Erv Trsko,Arch Petti-grew and R.D. Mashan.Case No. A0-67. December 9, 1963ADVISORY OPINIONThis is a petition filed by Arena Lounge, Inc., herein called theEmployer, for an Advisory Opinion in conformity with Section 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended.Thereafter, by letter dated November 15, 1963, the Chicago Federa-tion of Musicians, Local No. 10, herein called the Union, set forth itsstatement of position in which it requests a full hearing into the Em-ployer's business to determine whether the Employer's operations meetthe Board's retail or nonretail jurisdictional standards.The Union'srequest for a hearing in this proceeding is hereby denied as the Board'sAdvisory Opinion procedures do not provide for or contemplate sucha hearing.'In pertinent part, the petition and statement of position allege asfollows :1.There is pending a Bill in Equity for Injunction in the CircuitCourt of Cook County, Illinois, Cause No. 63 C 21388, filed by theEmployer against the Union and Barney Richards, H. Leo Nye, ErvTrsko, Arch Pettigrew, and R. D. Mashan, herein called Individuals.In this court action the Employer seeks to restrain the Union and theIndividuals "from interfering with the contractual obligation of its[Union's] members and from interfering with and refusing to furnishentertainment as is properly contracted for."The dispute, giving riseto the injunction proceeding, is based upon the Employer's dischargeof Arch Pettigrew. In its answer to the Employer's Bill in Equitythe Union generally denies the allegations therein and contends that',See Board'sRules and Regulations,Series 8, as amended, Section 102.98-102.104 andStatements of Procedures,Section 101.39-101.41.145 NLRB No. 32.